Case: 20-10914   Document: 00515734471      Page: 1    Date Filed: 02/05/2021




          United States Court of Appeals
               for the Fifth Circuit                       United States Court of Appeals
                                                                    Fifth Circuit

                                                                  FILED
                                                            February 5, 2021
                              No. 20-10914
                            Summary Calendar                 Lyle W. Cayce
                                                                  Clerk


   Robert Paul Magtulis Cledera,

                                                      Plaintiff—Appellant,

                                  versus

   United States; Robert M. Wilkinson, Acting U.S. Attorney
   General; James McHenry, Executive Office for Immigration Review;
   Kevin K. McAleenan, Acting Secretary, U.S. Department of Homeland
   Security; Steven McCraw, Texas Department of Public Safety; Gary
   C. Thomas, Dallas Area Rapid Transit; U. Renee Hall, Dallas Police
   Department, Dallas, Texas; Dominique Artis, Dallas Fire Department,
   Dallas, Texas; Steve Dye, Grand Prairie Police Department, Grand
   Prairie, Texas; Robert Fite, Grand Prairie Fire Department, Grand
   Prairie, Texas; Will Johnson, Arlington Police Department, Arlington,
   Texas; Tracy Aaron, Mansfield Police Department, Mansfield, Texas;
   Brian Manley, Austin Police Department, Austin, Texas; Charles
   Edge, Ellis County Sheriff; Ryan Holt, Waco Police Department, Waco,
   Texas; Gregory Fellows, Menifee Police Department, Menifee,
   California; HomePro Operating, L.L.C.; Apple,
   Incorporated; The Walt Disney Company; Best Buy
   Company, Incorporated; Target Corporation; Walmart,
   Incorporated; Home Depot Product Authority, L.L.C.;
   RING (Amazon.com, Incorporated); ARLO (Arlo
   Technologies, Incorporated); LG Electronics, USA
   Incorporated; Verizon Communications, Incorporated;
   City of Grand Prairie; City of Mansfield; Menifee
   Police Department,

                                                   Defendants—Appellees.
Case: 20-10914      Document: 00515734471          Page: 2    Date Filed: 02/05/2021




                                    No. 20-10914


                   Appeal from the United States District Court
                       for the Northern District of Texas
                             USDC No. 3:19-CV-1997


   Before JOLLY, ELROD, and GRAVES, Circuit Judges.
   Per Curiam:*
          Robert Paul Magtulis Cledera filed a complaint pro se against thirty
   parties, including the United States, federal officials, state officials,
   municipalities, and corporations. Cledera alleged violations of the Texas
   Penal Code and other constitutional and statutory provisions. Multiple
   defendants moved to dismiss Cledera’s claims. The district court granted
   those motions and dismissed all of Cledera’s claims. Cledera now appeals
   the district court’s dismissal of his claims. Because the district court
   correctly held that Cledera fails to state a claim on which relief can be
   granted, we AFFIRM.
                                          I.
          In 2019, Cledera filed a criminal complaint against thirty parties,
   including the United States, federal officials, state officials, municipalities,
   and many corporations. Cledera subsequently amended his complaint. In his
   amended complaint, Cledera alleged that he was being harassed, tortured,
   and stalked by agents acting on behalf of the federal government. In support
   of his claim of vast conspiracy between multiple levels of government
   facilitated by private corporations, Cledera points to a variety of instances.
   He says that unknown actors watched him from the moment he left his home
   to when he returned. He says that unmarked vans appeared when he exited



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.



                                          2
Case: 20-10914      Document: 00515734471           Page: 3    Date Filed: 02/05/2021




                                     No. 20-10914


   his driveway. He says that aircrafts would linger overhead when he stepped
   out of his home, and that the engine noises were enhanced to annoy and
   harass him. Cledera states that he knows “for a fact that [his] Phones [have]
   been cloned and wire tapped,” because the phone creates messages on its
   own and the videos he records with the phone are blurry.
           In his complaint, Cledera specifically asserts violations of the Fourth,
   Fifth, Sixth, and Fourteenth Amendments. He also argues that he has
   suffered violations of 28 U.S.C. § 1983, Texas Penal Code § 15.02 (criminal
   conspiracy), the Privacy Act of 1974, and Title VII of the Civil Rights Act of
   1964.
           Multiple defendants filed motions to dismiss on various bases,
   including pursuant to Federal Rule of Civil Procedure 12(b)(6) (failure to
   state a claim), Federal Rule of Civil Procedure 12(b)(5)(insufficient service
   of process), and Federal Rule of Civil Procedure 12(b)(1) (lack of subject
   matter jurisdiction). Some defendants also filed motions to dismiss the case
   as frivolous, while another defendant filed a motion for judgment on the
   pleadings.
           The defendants argued that Cledera did not raise a specific legal cause
   of action, nor identify any legal duties allegedly violated, making it impossible
   to ascertain what cause of action was being asserted.
           The magistrate judge issued a recommendation that the district court
   grant all pending motions to dismiss.        The district court adopted the
   recommendation in full, dismissing Cledera’s lawsuit. Cledera now appeals,
   seeking to have the district court’s dismissal of his claims reversed and his
   case remanded to the district court.




                                          3
Case: 20-10914      Document: 00515734471            Page: 4    Date Filed: 02/05/2021




                                      No. 20-10914


                                           II.
          We review dismissals under Federal Rule of Civil Procedure 12(b)(6)
   de novo. Walker v. Beaumont Indep. Sch. Dist., 938 F.3d 724, 734 (5th Cir.
   2019). Federal Rule of Civil Procedure 8(a)(2) requires that a plaintiff’s
   pleading contain “a short and plain statement of the claim showing that the
   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). That is, the “complaint
   must contain sufficient factual matter, accepted as true, to ‘state a claim to
   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
   (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is
   facially plausible if the plaintiff alleges facts that, accepted as true, allow a
   court “to draw the reasonable inference that the defendant is liable for the
   misconduct alleged.” Id. While the court must accept the facts in the
   complaint as true, it will “not accept as true conclusory allegations,
   unwarranted factual inferences, or legal conclusions.” Gentilello v. Rege, 627
   F.3d 540, 544 (5th Cir. 2010) (quoting Plotkin v. IP Axess Inc., 407 F.3d 690,
   696 (5th Cir. 2005)). A district court’s authority to dismiss a claim extends
   to dismissal of claims that are “clearly baseless.” Neitzke v. Williams, 490
   U.S. 319, 327 (1989); see also Twombly, 550 U.S. at 570. This includes “claims
   describing fantastic or delusional scenarios.” Neitzke, 490 U.S. at 328.
          We “must construe the pleadings of pro se litigants liberally” to
   prevent the loss of rights due to inartful expression. Andrade v. Gonzales, 459
   F.3d 538, 543 (5th Cir. 2006). We are, however, not at liberty to create a
   cause of action where there is none. Hughes v. Rowe, 449 U.S. 5, 9–10 (1980).
   Ordinarily, a pro se litigant should be offered an opportunity to amend his
   complaint before it is dismissed. See Mendoza-Tarango v. Flores, 982 F.3d
   395, 402 (5th Cir. 2020). However, leave to amend is not required when an
   amendment would be futile. Marucci Sports, L.L.C. v. Nat’l Collegiate
   Athletics Ass’n, 751 F.3d 368, 378 (5th Cir. 2014).




                                           4
Case: 20-10914      Document: 00515734471           Page: 5    Date Filed: 02/05/2021




                                     No. 20-10914


          Here, Cledera has asserted claims that are clearly baseless. He fails to
   address how the defendants have conspired to harass, stalk, or torture him.
   He fails to show how any of his allegations, such as the unmarked vehicles
   and aircrafts following him, implicate the named defendants. Simply put,
   Cledera fails to state a plausible claim on which relief can be granted. His
   claims do not contain sufficient factual matter giving rise to the inference that
   the defendants are liable for the alleged misconduct. For these reasons, we
   AFFIRM.
                                         III.
          The judgment of the district court is AFFIRMED.




                                           5